DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A, claims 1-3, 5, 10, 12, 14-16 in the reply filed on 1/3/2022 is acknowledged.  The traversal is on the ground(s) that Examiner did not provide an example of an apparatus which does not have a tank and further that Species A and E, groups I and II and species A and B should be examined together since they are sufficiently related.  This is not found persuasive because the method could be performed in a pond and thus not require a tank. Regarding the species and groups, Applicant’s arguments are respectfully not persuasive; as outlined in the specification, species E has a distinct geometry which requires manipulation of the nozzle; species B also has a distinct geometry. The groups have acquired a separate status in the art due to their distinct classifications. The species have acquired a separate status in the art due to their recognized divergent subject matter.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 6-9, 11, 13, 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 10, 12, 15 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Enomoto (US 6,341,151).
Re Claim 1, Enomoto discloses a system for surface treating an internal surface 17 of a part 23, the system comprising: a tank 13 within which the part is locatable (Fig. 1A-D); a fluid 22 within the tank and capable of submersing the part when the part is located within the tank (Fig. 1A-D; Col. 6, lines 5-15); a nozzle 4 submersed in the fluid and configured to generate a stream of cavitated fluid directed in a first direction 3 (Fig. 1A-D; Col. 6, lines 5-15; Col. 1, lines 19-30); and a deflection tool (Fig. 1C-D) submersed in the fluid and comprising a deflection surface 50/5d that redirects the stream of cavitated fluid from the first direction to a second direction 50a/9a, 
Re Claim 2, Enomoto discloses the nozzle does not have line-of-sight with the internal surface of the part, when the part is located within the tank; and the deflection surface has line-of-sight with the internal surface of the part, when the part is located within the tank (Fig. 1A-D).
Re Claim 5, Enomoto discloses the deflection surface is flat (Fig. 1C).  
Re Claim 10, Enomoto discloses the deflection tool further comprises at least two deflection surfaces (Fig. 1C-D). 
Re Claim 12, Enomoto discloses the second direction 9a is perpendicular relative to the internal surface (Fig. 1D). 
Re Claim 15, Enomoto discloses the stream of cavitated fluid is configured to, upon contacting the internal surface of the part, impart compressive stress to the part at the internal surface (Col. 1, lines 19-30). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto in view of Kuroe (DE102006037069A1, from IDS).
Re Claim 3, Enomoto discloses the deflection tool is at a location adjacent the part when the part is located within the tank (Fig. 1A-D) but does not disclose that the deflection tool is fixed to the tank. However, Kuroe teaches a deflection tool 6 that can be fixed to a tank (Fig. 4). It would be obvious to utilize a deflection tool that can be fixed to a tank, as taught by Kuroe, for the purpose of ensuring the deflecting tool is held in an exact desired position and also in order to protect other portions of the tank from the water jet.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto.
Re Claim 14, Enomoto does not disclose malleability of the deflection surface of the deflection tool is greater than malleability of the part. However, it is noted that the part is not positively included as a component of the system being claimed but rather the system is utilized to treat said part. Further, it has been held to be within the general skill of a worker in the art to select a known material (thereby changing malleability) on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Therefore it would be obvious to one of ordinary skill in the art to use a desired material for the deflection tool in order to optimize the malleability for effectively surface treating a workpiece.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto in view of Ohashi (PGPub 2010/0255759).
Re Claim 16, Enomoto does not disclose abrasive media intermixed with the fluid within the tank, wherein: the stream of cavitated fluid further comprises the abrasive media; and the abrasive media of the stream of cavitated fluid is configured to, upon contacting the internal surface of the part, reduce a roughness of the internal surface of the part. However, Ohashi teaches abrasive media 7 intermixed with the fluid within the tank 10, wherein: the stream of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/Ryan J. Walters/Primary Examiner, Art Unit 3726